ORDER ON FILING PROPOSED DISCOVERY PLAN

TALWANI, District Judge.
In his motion for appointment of counsel, Plaintiff Ronald L. Royse reported that he is presently incarcerated.1 His motion for appointment of counsel was denied,2 and he is therefore proceeding pro se. Pursuant to Federal Rule of Civil Procedure 26(a)(l)(B)(iv) and (f)(1), the parties in “an action brought without an attorney by a person in the custody of the United States, a state, or a state subdivision” are exempt from initial disclosure requirements and are not required to confer prior to a scheduling order issuing or to file a joint discovery plan.
Accordingly, the parties shall file separately a proposed discovery plan. Such plan shall set forth:
*2941. The subjects on which discovery-may be needed, when discovery should be completed, and whether discovery should be conducted in phases or be limited to or focused on particular issues;
2. Any issues about disclosure or discovery of electronically stored information, including the form or forms in which it should be produced;
3. Any issues about claims of privilege or of protection as trial-preparation material for information produced;
4. What changes should be made in the limitations on discovery imposed under the Federal Rules of Civil Procedure or by local rule, and what other limitations should be imposed;
5. A proposed schedule for filing of • motions;
6. A proposed schedule for the disclosure of expert witnesses (if applicable) and the close of expert discovery (if applicable); and
7. Any other orders that the court should issue under Federal Rule of Civil Procedure 26(c) or under Rule 16(b) and (c).
The proposed discovery plans shall be filed no later than December 9, 2014.
IT IS SO ORDERED.

. See Mot. Appointment Counsel, ¶ 1[# 10].


. See Order [# 17],